DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Basam E. Nabulsi on 2/16/22.

The application has been amended as follows: 
 (Currently Amended)  A system to capture a whole slide image, the system comprising: 
a microscope system with a digital camera, configured to capture a digital image of a sample; and
a computing system operatively coupled to the camera, the computing system programmed to:
capture a bright field image of the sample; 
capture a digital image of the sample illuminated by a first wavelength light at a first incident angle and by a second wavelength light at a second incident angle;  
determine whether the sample is at a defocused position based on a translational shift between a first wavelength channel and a second wavelength channel of the captured digital image;
in response to the determination that the sample is in the defocused position, determine a defocus distance based on the transitional shift; and 
;
wherein the computing system is further configured to: 
determine a cross-talk first wave length channel and a cross-talk second wavelength channel of the captured digital image of the sample illuminated at the first and second incident angles with a first and a second wavelength light simultaneously; 
determine a first wavelength channel of the captured image illuminated with the first wavelength light at the first incident angle; 
determine a second wavelength channel of the captured image illuminated with the second wavelength light at the second incident angle; 
determine cross-talk coefficients based on the cross-talk first wavelength channel, the cross-talk second wavelength channel, the first wavelength channel and the second wavelength channel; and 
determine a corrected first wavelength channel and a corrected second wavelength channel based on the cross-talk first wavelength channel, the second wavelength channel and the cross-talk coefficients;
wherein in determining the transitional shift, the computing system is configured to: 
maximize mutual information between the corrected first wavelength channel and the corrected second wavelength channel based on gradient descent; and
wherein the computing system is further configured to: 
generate an in focus high-resolution image of a plurality of tiles of the sample; and 
generate the whole slide image of the sample based on the in focus high-resolution images of the plurality of tiles of the sample. 
2.	(Original)  The system in claim 1, wherein the sample is illuminated from the first incident angle with a red light source and from the second incident angle with a green light source. 
3.	(Original)  The system in claim 1, wherein the sample is illuminated from the first incident angle with a red light source and from the second incident angle with a blue light source. 
4.	(Original)  The system in claim 1, wherein the sample is illuminated from the first incident 
5.	(Original)  The system in claim 1, wherein the sample is illuminated from the first incident angle with a green light source and from the second incident angle with a blue light source and from a third incident angle with a red light source. 
6.	(Original)  The system in claim 1, wherein the first wavelength light and/or the second wavelength light is at least one of a light emitting diode, a laser diode and a halogen lamp with a filter.
7.	(Canceled)
8.	(Currently Amended)  The system in claim [[7]] 1, wherein in determining the transitional shift, the computing system is configured to: 
plot a cross-correlation between the corrected first wavelength channel and the corrected second wavelength channel; and 
determine a maximum point of the cross-correlation plot. 
9.	(Canceled)
10.	(Canceled)
11.  (Currently Amended)  A method to capture a whole slide image of a sample, the method comprising: 
capturing, via a camera, a bright field image of a sample;
capturing, via the camera, a digital image of the sample illuminated from a first incident angle at a first wavelength and a second incident angle at a second wavelength;
determining, via a computing system, whether the sample is at a defocused position based on a transitional shift between a first wavelength channel and a second wavelength channel of the captured digital image;
in response to the determination that the sample is in the defocused position, determining, via the computing system, a defocus distance based on the transitional shift; and 
moving a z-stage of the bright field image to a position where the image is in focus based on the determined defocus distance;
determining, via the computing system, a cross-talk first wave length channel and a cross-talk second wavelength channel of the captured digital image of the sample illuminated at the first and second  incident angles with a first and a second wavelength light simultaneously; 
determining, via the computing system, a first wavelength channel of the captured image illuminated with the first wavelength light at the first incident angle; 
determining, via the computing system, a second wavelength channel of the captured image illuminated with the second wavelength  light at the second incident angle; 
determining, via the computing system, cross-talk coefficients based on the cross-talk first wavelength channel, the cross-talk second wavelength channel, the first wavelength channel and the second wavelength channel; 
determining, via the computing system, a corrected first wavelength channel and a corrected second wavelength channel based on the cross-talk first wavelength channel, the second wavelength channel and the cross-talk coefficients;
maximizing mutual information between the corrected first wavelength channel and the corrected second wavelength channel based on gradient descent;
generating, via the computing system, an in focus high-resolution image of a plurality of tiles of the sample; and 
generating, via, the computing system, the whole slide image of the sample based on the in focus high-resolution images of the plurality of tiles of the sample. 
12.	(Original)  The method in claim 11, wherein the sample is illuminated from the first incident angle with a red light source and from the second incident angle with a green light source. 
13.	(Original)  The method in claim 11, wherein the sample is illuminated from the first incident angle with a red light source and from the second incident angle with a blue light source. 
14.	(Original)  The method in claim 11, wherein the sample is illuminated from the first incident angle with a green light source and from the second incident angle with a blue light source. 
15.	(Original)  The method in claim 11, wherein the sample is illuminated from the first incident angle with a green light source and from the second incident angle with a blue light source and from a third incident angle with a red light source. 
16.	(Original)  The method in claim 11, wherein the first wavelength and/or the second wavelength light source is at least one of a light emitting diode, a laser diode and a halogen lamp with a filter.
17.	(Canceled)
18.	(Currently Amended)  The method in claim [[17]] 11, further comprising,
plotting, via the computing system, a cross-correlation between the corrected first wavelength channel and the corrected second wavelength channel; and 
determining, via the computing system, a maximum point of the cross-correlation plot.
19.	(Canceled)	
20. (Canceled)  	

	
Election/Restrictions
Claims 1 and 11 are directed to an allowable product and method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-5 and 13-15, directed to the product and method of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/7/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim(s) 1-6, 8, 11-16 and 18 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1 and 11 discloses system and method to capture a whole slide image, the system comprising: a microscope system with a digital camera, configured to capture a digital image of a sample; and a computing system operatively coupled to the camera, the computing system programmed to: capture a bright field image of the sample; capture a digital image of the sample illuminated by a first wavelength light at a first incident angle and by a second wavelength light at a second incident angle;  determine whether the sample is at a defocused position based on a translational shift between a first wavelength channel and a second wavelength channel of the captured digital image; in response to the determination that the sample is in the defocused position, determine a defocus distance based on the transitional shift; and move a z-stage of the bright field image to a focus position based on the determined defocus distance; wherein the computing system is further configured to: determine a cross-talk first wave length channel and a cross-talk second wavelength channel of the captured digital image of the sample illuminated at the first and second incident angles with a first and a second wavelength light simultaneously; determine a first wavelength channel of the captured image illuminated with the first wavelength light at the first incident angle; determine a second wavelength channel of the captured image illuminated with the second wavelength light at the second incident angle; determine cross-talk coefficients based on the cross-talk first wavelength channel, the cross-talk second wavelength channel, the first wavelength channel and the second wavelength channel; and determine a corrected first wavelength channel and a corrected second wavelength channel based on the cross-talk first wavelength channel, the second wavelength channel and the cross-talk coefficients; wherein in determining the transitional shift, the computing system is configured to: maximize mutual information between the corrected first wavelength channel and the corrected second wavelength channel based on gradient descent; and wherein the computing system is further configured to: generate an in focus high-resolution image of a plurality of tiles of the sample; and generate the whole slide image of the sample based on the in focus high-resolution images of the plurality of tiles of the sample. 
The closest prior art Stoppe discloses the original claim 1 but fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Stoppe et al. (US 2019/0302440 A1), discloses microscope autofocus with multiple light angles for distance adjustment.
2.	Small et al. (US 2018/0329194), discloses microscope autofocus with distance adjustment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485